oOo Oo YD DH mH BP WD LO

NBO NO PO NY lO KN PK WN HN Ke He He Se Re Be Re Se RR
CoO “}T ON ON BP DH NO HSH DO (OlLlLUlUDDLULU AS ONO OC BRO ON el ll

Mark E. Merin (State Bar No. 043849)

Paul H. Masuhara (State Bar No. 289805)

LAW OFFICE OF MARK E. MERIN

1010 F Street, Suite 300

Sacramento, California 95814

Telephone: (916) 443-6911

Facsimile: (916) 447-8336

E-Mail: mark@markmerin.com
paul@markmerin.com

Attorneys for Plaintiffs

RONNIE L. MOODY, et al.,
Plaintiffs,

VS.

CALIFORNIA DEPARTMENT OF
CORRECTIONS AND REHABILITATION,
et al.,

Defendants.

RONNIE L. MOODY, GARY T. DEANS,
BILLY R. WILLIAMS, and DONNEL E. JONES

 

 

I, Donnel E. Jones, do declare and say:

 

1

Case 3:18-cv-01110-WQH-AGS Document 59-4 Filed 04/06/20 PagelD.654 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

Case No. 3:18-cv-01110-WQH-AGS

DECLARATION OF
DONNEL E. JONES

1, I am a Plaintiff in the above-referenced matter. I make this declaration in
opposition to Defendants’ motion for summary judgment.

2. I am a prisoner at the Richard J. Donovan Correctional Facility (““RJDCF”)
in San Diego, California. My CDCR number is E64009. I was a prisoner at the RJDCF
at the time that the incidents giving rise to this lawsuit occurred on July 17, 2017, and
have been a prisoner at the RJDCF continuously since that date to present.

3. After the July 17, 2017, incident giving rise to this lawsuit occurred, |
prepared and submitted a CDCR Form 602 appeal at the RJDCF.

 

DECLARATION OF DONNEL E. JONES
Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, S.D. Cal., Case No. 3:18-cv-01110-WQH-AGS

 
O

Co Oe SN DH OH BR WD NPPO

NO NY NY NY HP KR KN NR RRR Re ee ee a ea
Oo ~~ WS A BP WO NO KH CO OO DW DY NH WN KR WH NO KY OC

ASE 3:18-cv-01110-WQH-AGS Document 59-4 Filed 04/06/20 PagelD.655 Page 2 of 2

4. Shortly after submitting my 602 appeal, I was called into the office of a
RJDCF sergeant, who was serving as an active lieutenant. A CDCR counselor was also
present in the office. I believe that the name of the sergeant was “Rodriguez” and that
the name of the counselor was “Smith.”

a During the meeting, Sgt. Rodriguez asked me if I thought I was a “tough
guy.” Sgt. Rodriguez asked me to “withdraw” my 602 appeal. I declined to do so.
However, I was intimidated by the encounter with Sgt. Rodriguez and counselor Smith
and I felt discouraged from pursuing my 602 appeal as a result of the meeting.

6. Subsequent to the filing of my 602 appeal and my meeting with Set.
Rodriguez and counselor Smith, I was required to spend about four months in the
“hole.” Before being sentenced to the “hole,” I had a prospective release date from
prison in January 2018. However, additional time was added to my sentence, preventing
my scheduled release. Additionally, my personal property was stolen during my time in
the “hole.”

I declare under penalty of perjury of the laws of the State of California that the
foregoing is true and correct and that this declaration was executed on 3 7 14 -2O ;
2020, at San Diego, California.

Loe Nu ys2

a Donne Jones

 

2

 

 

DECLARATION OF DONNEL E. JONES
Moody v. Cal. Dept’ of Corr. & Rehab., U.S. District Court, $.D. Cal., Case No. 3:18-cv-01110-WQH-AGS
